Case 1-20 cv- 08020 PRG Document 24. Filed 12/28/20 Page 1 of 2

:20-cv-08024-PKC Document 25 Filed 12/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

OKLAHOMA FIREFIGHTERS PENSION
AND RETIREMENT SYSTEM, Individually
and on Behalf of All Others Similarly Situated,

Plamtiff,
V.
PEABODY ENERGY CORPORATION,
GLENN L. KELLOW, and AMY B.
SCHWETZ,

Defendants.

 

Case No. 1:20-cv-08024-PKC

 

[PROPDSED] ORDER REGARDING SERVICE OF PROCESS
AND RESPONSE TO COMPLAINT

 
Case 1:20-cv-08024-PKC Document 24 Filed 12/28/20 Page 2 of 2
1:20-cv-08024-PKC Document 25 Filed 12/28/20 Page 2 of 2

Having considered the parties’ Joint Stipulation Regarding Service of Process and
Response to Complaint and, upon due consideration and for good cause shown,

IT IS HEREBY ORDERED as follows:

1, Defendants’ counsel waive service on behalf of all Defendants.
2. Defendants are not required to answer or otherwise respond to the current
Complaint.

3, Within 10 days of the appointment of a Lead Plaintiff, the parties will confer and
submit a proposed schedule for the filing of an amended complaint and
Defendants’ response thereto.

4, The parties’ stipulation and this order are without prejudice to or waiver of any

rights, arguments, defenses, or other objections of the parties.

paren: /2 28 4° LLL

“HON, P, KEVIN CASTEL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK.

 
